DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments to claim 1, filed 8/16/2022, have been entered. Claims 1-9 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 101
Applicant's arguments filed 3/24/2021, together with the evidence filed 3/27/2020, have been found persuasive and therefore this rejection is withdrawn. 
Claim Interpretation
Claim 1 recites “MIC A/B”. Since MIC-A and MIC-B are two different proteins, “MIC A/B” is interpreted to mean either MIC-A or MIC-B.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bao et al (2013, Cell Transplantation, 22: 299–308; reference W) as evidenced by Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Li et al (2014, Clin Exp Immunol 178(3):516-24), Lin et al (2011, Sarcoma, 276463: 1-8), Huang et al (2010, Circulation, 122(23): 2419-2429) and Han et al (2011, Transplant Immunology 25: 7–15; reference U).
Bao teaches methods of culturing human tissue derived mesenchymal stromal cells (MSCs) (see abstract and page 300). Bao teaches the cells are cultured in α-MEM supplied with GlutaMax®, platelet lysate and heparin (see page 300). Any of Bao’s medium components reads on “a pharmaceutically acceptable carrier or diluent”.
Reading is cited solely for teaching bone marrow mesenchymal stromal cells (MSCs) and multipotent adult progenitor cells (MAPCs) are inherently immunomodulatory progenitor cells (see col. 1 on pages 4543 and 4547). Reading is an inherence reference to establish that MSCs are inherently immunomodulatory progenitor cells.
Regarding claim 1, Salem, a reference cited by Reading, is cited solely for teaching a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers include CD126 and CD340 (see Table 1). Salem is an inherence reference to establish markers that are inherently found on MSCs.
Li is cited solely for teaching bone marrow MSCs inherently express major histocompatibility complex (MHC) class I-related chains A and B (MIC A, MIC B) (see page 517). Li is an inherence reference to establish markers that are inherently found on MSCs.
Lin is cited solely for teaching bone marrow MSCs inherently express CD99 (Table 1). Lin is an inherence reference to establish markers that are inherently found on MSCs.
Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86 (Figure 2). Huang is an inherence reference to establish markers that are inherently found on MSCs.
Han is cited solely for teaching CD70 inherently is an apoptosis-inducing molecule and that normal, expression of CD70 is very weak at basal status of MSCs (see page 9).
Bao is silent as to the inherent total expression pattern of the cells. 
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).
See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, scenario (2) applies as the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention.
Regarding scenario (2), it is the nature of the cell-biology art that when cells are first identified, they are not necessarily evaluated for expression or nonexpression of every single protein and mRNA known in the art at the time. The fact that a prior-art reference might not carry out a full characterization of a cell, however, does not establish anything about what the properties of that cell are. If a cell is first isolated in 1999 and a newly identified marker is found on that cell years later, the cell itself does not change by virtue of having been further characterized. As such, a prior-art reference’s silence as to expression of a given protein does not establish anything about that cell’s expression of the protein. Absence of evidence is not evidence of absence. If a prior-art cell reasonably appears to be identical to, or substantially identical to, the claimed cell, an alternative-grounds rejection is proper.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' IMPs differs, and if so to what extent, from the cells discussed in Bao in view of the inherency references Reading, Salem, Li, Lin and Huang. The prior art cells are produced using methods that contain overlapping steps as the methods described in the instant specification to obtain the claimed cells. For example they are both produced from stromal cells cultured in α-MEM supplied with GlutaMax®, platelet lysate and heparin. Additionally, Salem, Li, Lin and Huang establish that MSCs (which Reading establishes are IMPs) inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed IMPs that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lange et al (2008, Citation: Cellular Therapy and Transplantation, 1(2): 49-53) as evidenced by Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Li et al (2014, Clin Exp Immunol 178(3):516-24), Lin et al (2011, Sarcoma, 276463: 1-8), Huang et al (2010, Circulation, 122(23): 2419-2429) and Han et al (2011, Transplant Immunology 25: 7–15).
Lange teaches multipotent mesenchymal stromal cells (MSC), also named mesenchymal stem cells, have immunomodulatory properties (see col. 1 on page 49 and col. 2 on page 50). Lange teaches methods of expanding bone marrow MSCs by culturing the cells in α-MEM supplied with GlutaMax®, platelet lysate and heparin (see abstract and col. 1 on page 50). Lange teaches using a population of more than 5*105 cells (see Figure 2). Any of Lange’s medium components reads on “a pharmaceutically acceptable carrier or diluent”.
Reading is cited solely for teaching bone marrow mesenchymal stromal cells (MSCs) and multipotent adult progenitor cells (MAPCs) are inherently immunomodulatory progenitor cells (see col. 1 on pages 4543 and 4547). Reading is an inherence reference to establish that MSCs are inherently immunomodulatory progenitor cells.
Regarding claim 1, Salem, a reference cited by Reading, is cited solely for teaching a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers include CD126 and CD340 (see Table 1). Salem is an inherence reference to establish markers that are inherently found on MSCs.
Li is cited solely for teaching bone marrow MSCs inherently express major histocompatibility complex (MHC) class I-related chains A and B (MIC A, MIC B) (see page 517). Li is an inherence reference to establish markers that are inherently found on MSCs.
Lin is cited solely for teaching bone marrow MSCs inherently express CD99 (Table 1). Lin is an inherence reference to establish markers that are inherently found on MSCs.
Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86 (Figure 2). Huang is an inherence reference to establish markers that are inherently found on MSCs.
Han is cited solely for teaching CD70 inherently is an apoptosis-inducing molecule and that normal, expression of CD70 is very weak at basal status of MSCs (see page 9).
Lange is silent as to the expression pattern of the cells. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' IMPs differs, and if so to what extent, from the cells discussed in Lange in view of the inherency references Reading, Salem, Li, Lin and Huang. The prior art cells are produced using methods that contain overlapping steps as the methods described in the instant specification to obtain the claimed cells. For example they are both produced from bone marrow stromal cells cultured in α-MEM supplied with GlutaMax®, platelet lysate and heparin. Additionally, Salem, Li, Lin and Huang establish that MSCs (which Reading establishes are IMPs) inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed IMPs that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Inamdar et al (2013, Journal of Regenerative Medicine and Tissue Engineering 2(1): 1-12) as evidenced by Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Li et al (2014, Clin Exp Immunol 178(3):516-24), Lin et al (2011, Sarcoma, 276463: 1-8) and Huang et al (2010, Circulation, 122(23): 2419-2429), and in view of Basu et al (2010, J. Vis. Exp. (41), e1546; reference V) and Han et al (2011, Transplant Immunology 25: 7–15).
Inamdar is drawn to methods of culturing clinical grade human tissue derived mesenchymal stem cells (MSCs) (see abstract). Inamdar teaches the cells are obtained from bone marrow, and are cultured in α-MEM supplied with GlutaMax® and platelet lysate (see pages 2-3). Inamdar teaches using a population of more than 5*105 cells (see page 3). Any of Inamdar’s medium components reads on “a pharmaceutically acceptable carrier or diluent”.
Reading is cited solely for teaching bone marrow mesenchymal stromal cells (MSCs) and multipotent adult progenitor cells (MAPCs) are inherently immunomodulatory progenitor cells (see col. 1 on pages 4543 and 4547). Reading is an inherence reference to establish that MSCs are inherently immunomodulatory progenitor cells.
Regarding claim 1, Salem, a reference cited by Reading, is cited solely for teaching a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers include CD126 and CD340 (see Table 1). Salem is an inherence reference to establish markers that are inherently found on MSCs.
Li is cited solely for teaching bone marrow MSCs inherently express major histocompatibility complex (MHC) class I-related chains A and B (MIC A, MIC B) (see page 517). Li is an inherence reference to establish markers that are inherently found on MSCs.
Lin is cited solely for teaching bone marrow MSCs inherently express CD99 (Table 1). Lin is an inherence reference to establish markers that are inherently found on MSCs.
Huang is cited solely for teaching bone marrow MSCs inherently express detectable levels of CD86 (Figure 2). Huang is an inherence reference to establish markers that are inherently found on MSCs.
Inamdar is silent as to the inherent total expression pattern of the cells. 
Regarding claim 1, Basu teaches the antibody based method Fluorescence Activated Cell Sorting (FACS) is the method of choice for isolation of highly purified cell populations with a desired expression pattern (see abstract).
Regarding claim 1, Han teaches CD70 is an apoptosis-inducing molecule and that normal, expression of CD70 is very weak at basal status of MSCs (see page 9).
It would have been obvious to combine Inamdar with Basu and Han to use FACs to isolate cells that express known markers for Inamdar’s MSCs, and lack expression of CD70. A person of ordinary skill in the art would have had a reasonable expectation of success in using FACs to isolate cells that express known markers for Inamdar’s MSCs, and lack expression of CD70, because Basu teaches the FACS is the method of choice for isolation of highly purified cell populations with a desired expression pattern. The skilled artisan would have been motivated to use FACs to isolate cells that express known markers for Inamdar’s MSCs, and lack expression of CD70, because the inherency references establish that these are markers of Inamdar’s cell type while Han teaches CD70 is only very weakly expressed by this population of cells. Additionally, Han teaches CD70 is an apoptosis-inducing molecule, and since Inamdar does not teach apoptosis is desired, selecting CD70 negative cells would further allow purification of Inamdar’s cells.
Inamdar is silent as to the expression pattern of the cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' IMPs differs, and if so to what extent, from the cells discussed in Inamdar in view of the inherency references Reading, Salem, Li, Lin and Huang. The prior art cells are produced using methods that contain overlapping steps as the methods described in the instant specification to obtain the claimed cells. For example, they are both produced from bone marrow cells, cultured in α-MEM supplied with GlutaMax® and platelet lysate. Additionally, Salem, Li, Lin and Huang establish that MSCs (which Reading establishes are IMPs) inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed IMPs that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered, but they are not persuasive. 
Applicant points to the following statement in the text of Inamdar:
The MSCs derived from all samples were analyzed at P4 for typical MSCs positive markers, CD 70, CD 90, CD 105 and negative markers CD 45, CD 34 and HLA-DR derived from BM, UCB and UCT. We evaluated the expression of these markers on P4 the MSCs derived BM, UCB and UCT cultures in various culture media and conirmed that despite the diference in the culture media, the expression of positive markers were more than 95% while that of negative markers were less than 5% (Table 3).

As an initial matter, the reference to CD70 appears to be a typo since the referenced Table 3 and the methods both teach CD73 and not CD70. Indeed the methods section only states that a CD73 antibody was used and does not state a CD70 antibody was used at all in the study. The entirety of Inamdar’s relevant methods section is included below.
Immunophenotyping with Flowcytometry 
Immunophenotypic analyses were performed on three batches of BM-MSC, UCT-MSC and UCB-MSC from all the groups (Table 1). Cells from P3 stage were used for performing Flowcytometry. The cells were dissociated with 1X TrypLE™ Select and washed with DPBS before analysis. 1×106 cells were re-suspended in the 100µl bufer (10 mM HEPES, 140 mM NaCl, 2.5 mM CaCl2, pH 7.4). Cells were incubated with the 5µl of following conjugated-antibodies: CD 45 (Anti-Human CD45 (LCA) FITC), CD 73 [Anti-Human CD73 PE (AD2)], CD 90 [Anti-Human CD90 (Thy1, Thy-1) PE], CD 34 (Fluorescein isothiocyanate (FITC) anti-human CD34), CD 105 (anti-human CD105 PE), and HLA-DR (anti-human HLA-DR FITC LN3) (all from eBioscience, USA) at room temperature in dark. Cells were analyzed with Guava® EasyCyte™ Flowcytometer for cell surface markers and the data was processed in CytoSoft 5.3 version (CA, USA).

As applicant can see, there is no mention of a CD70 antibody being used by Inamdar. Indeed, the data presented in Table 3 of Inamdar, which is referenced to support the text highlighted by the applicant, lists every marker except it lists CD73 instead of CD70. See Table 3 of Inamdar below.

    PNG
    media_image1.png
    419
    337
    media_image1.png
    Greyscale

Furthermore, the art does not teach that CD70 is a typical MSC marker as evidenced by the newly cited Han reference. For all of these reasons, it appears that the reference to CD70 in the text of Inamdar is a type as it is not supported by the methods nor the results shown by Inamdar. Even so, the newly cited Han reference is not cited for teaching that CD70 is only weakly expressed in populations of MSCs and therefore supports the rejections over Bao and Lange. Regarding Inamdar, Han provides motivation to select MSCs that do not express CD70 as Han teaches it is an apoptosis-inducing molecule. Therefore this argument is not persuasive.  
Applicant alleges that because Salem teaches an example wherein MSC do not express CD86 that Salem is improperly relied upon for teaching MSCs that do express CD86. However, as stated in the above rejections, Huang is cited for teaching bone marrow MSCs inherently express detectable levels of CD86. While Huang shows very low expression of CD86, it is noted that the claims are only drawn to “detectable levels” and therefore any detectable level of CD86 reads on this limitation. While the applicant points to a statement wherein Salem teaches that MSCs are CD86 negative, since Salem does not show data supporting this statement, and since the Huang reference does specifically analyze MSCs for CD86 expression and presents the data, the results shown by Huang establish that there is a detectable level of CD86. While applicant alleges that in some of Huang’s assays it does not appear CD86 is expressed, or that it is only expressed following specific treatments, applicant is pointed the graph in Figure 2F (reproduced below) wherein Huang specifically shows “detectable” levels of CD86 in untreated cells as evident by the level of CD86 being above zero in both the treated and untreated cells. Therefore this argument is not persuasive.  

    PNG
    media_image2.png
    275
    286
    media_image2.png
    Greyscale

Figure 2F of Huang

 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653